FILED
                            NOT FOR PUBLICATION
                                                                            DEC 09 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROXANA DEL CARMEN LOPEZ-                         No.   15-71403
LOPEZ,
                                                 Agency No. A200-774-421
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 5, 2019
                              San Francisco, California

Before: SILER,** CLIFTON, and BYBEE, Circuit Judges.

      Rozana Del Carmen Lopez-Lopez petitions for review of the Board of

Immigration Appeals’s (BIA) order dismissing her appeal from an Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.


      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Judge’s (IJ) decision denying her application for asylum, withholding of removal,

and CAT protection. We deny the petition.

      We have jurisdiction under 8 U.S.C. § 1252. “We review denials of asylum,

withholding of removal, and CAT relief for substantial evidence and will uphold a

denial supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Ling Huang v. Holder, 744 F.3d 1149, 1152 (9th Cir.

2014) (internal quotation marks and citations omitted).

1.    To establish eligibility for asylum on the basis of past persecution, Lopez

“must show: (1) an incident, or incidents, that rise to the level of persecution; (2)

that is ‘on account of’ one of the statutorily-protected grounds; and (3) is

committed by the government or forces the government is either ‘unable or

unwilling’ to control.” Navas v. INS, 217 F.3d 646, 655–56 (9th Cir. 2000)

(footnotes omitted). The BIA concluded that the single threatening letter Lopez

received did not rise to the level of persecution and that, even if it did, it was not

“on account of” a protected ground. Lopez does not point to evidence in the record

that “compels a contrary conclusion from that adopted by the BIA.” Afriyie v.

Holder, 613 F.3d 924, 931 (9th Cir. 2010).

      Substantial evidence supports the BIA’s decision that the single threatening

letter did not rise to the level of past persecution. See Hoxha v. Ashcroft, 319 F.3d
2
1179, 1181–82 (9th Cir. 2003) (harassment, unfulfilled threats, and one beating did

not compel a finding of past persecution). This is especially true considering that

Lopez and her daughter—the subjects of the threat—were never harmed. See

Singh v. INS, 134 F.3d 962, 968 (9th Cir. 1998) (finding it unlikely that past

persecution was established when there is no evidence of physical harm or specific

threats).

       Substantial evidence also supports the BIA’s conclusion that Lopez failed to

establish persecution “on account of” a protected ground. Lopez argued that she is

a member of a particular social group defined as “Salvadoran women threatened by

gangs, and where family members have been killed by gangs.” The BIA found that

this social group lacked the requisite particularity or social distinction and that,

even if it were a valid social group, Lopez did not show that was the reason she

was threatened. Lopez points to no evidence in the record that compels a contrary

conclusion. Instead, Lopez only speculates about the gang’s motives. She argues

that the gang must have thought she had money because her late husband received

money from his family in the United States. But there is no evidence in the record

that the gang knew or thought Lopez had money—in fact, the evidence indicates

that the gang asked everyone in the area for similar “rent” payments. See Ochave

v. INS, 254 F.3d 859, 866 (9th Cir. 2001).


                                            3
2.    Because Lopez failed to make a prima facie case for asylum, she necessarily

failed to meet the higher standard of proof for eligibility for withholding of

removal. See Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017).

3.    Substantial evidence also supports the BIA’s conclusion that Lopez has not

established that it is more likely than not that she will be tortured with the

acquiescence of the government or government officials if she is returned to El

Salvador. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

There is nothing in the record that indicates that the Salvadoran government—or

anyone in El Salvador—would torture Lopez if she were returned there. In fact,

Lopez’s mother and one of her daughters remain unharmed in the same area of El

Salvador from which Lopez fled. Lopez fails to point to evidence in the record that

compels a contrary conclusion.



      PETITION FOR REVIEW DENIED.




                                            4